Citation Nr: 1815446	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-38 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2. Entitlement to service connection for a lower back disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and son



ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963, from December 1963 to January 1979, and from January 1979 to January 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the St. Petersburg, Florida, Regional Office (RO) which denied claims for service connection for a right knee disability and a lower back disability.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing is associated with the claims file.

A review of the record further shows that the Veteran filed a Notice of Disagreement (NOD) with a September 2017 rating decision that denied entitlement to service connection for a left hip disability (secondary to the service-connected left knee disability).  The filing of a NOD normally places a matter into appellate status, requiring the Board to remand for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Agency of Original Jurisdiction (AOJ) has since responded to the Veteran's NOD by inquiring as to the process by which the Veteran wished to resolve his appeal.  The Board thereby declines to take appellate jurisdiction over these issues at this time as it is clear the AOJ is processing the appeal and will issue an SOC, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires.  See 38 C.F.R. §§ 3.103 (f), 20.200 (2017).  The matter is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a lower back disability, to include as secondary to service-connected left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed right knee arthritis, is secondary to the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disability, secondary to service-connected left knee disability, are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his currently diagnosed right knee disability was caused by his service-connected left knee disability.  The Veteran is currently service-connected for residuals from a left knee replacement, to include traumatic arthritis.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is service-connected for residuals from a left knee replacement, to include traumatic arthritis.  The Veteran was also diagnosed with traumatic arthritis in his right knee.  In August 2010, the Veteran underwent a knee replacement surgery on his right knee.  

The Veteran's private physician, Dr. W.P., who performed the Veteran's knee replacement surgeries and also follows the Veteran for post-operative treatment, opined that the Veteran's right knee arthritis, and subsequent knee replacement, were caused by the Veteran "overcompensating" with his right knee as a result of his service-connected left knee disability.  

In April 2011, the Veteran underwent a VA examination to determine the etiology of his right knee disability.  The VA examiner opined that the Veteran's right knee disability was age-related and not related to his service or service-connected left knee disability. Significantly, the rationale for this opinion cites to the lack of evidence of right knee problems during service and the large gap in time between service and right knee problems.  In other words, the rationale appears to discuss a theory of direct causation and the examiner provided no rationale for the opinion that there was no relationship between the right knee and service-connected left knee.  Furthermore the examiner did not discuss the lay statements as to onset of the condition or the medical evidence, including from Dr. P., indicating the Veteran had an altered gait.

At the hearing in this matter, the Veteran's son also testified that he noticed that the Veteran was favoring his right knee as he walked.  The Veteran also testified regarding having to use a knee brace and pain in his knees and that his left knee was hyperextended, which lead to pain in his right knee.

Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In this case the Veteran's treating physician has attributed the Veteran's current right knee disability to the Veteran's service-connected left knee disability. The Board finds that resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran's right knee arthritis was caused by his service-connected left knee arthritis and total knee replacement.  Therefore, service connection for the Veteran's right knee disability is granted. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the Veteran's right knee disability is granted.


REMAND

The Veteran is also seeking a service connection for a lumbar spine disability.  The Veteran has a current diagnosis for lumbar spine arthritis.  The Veteran underwent a VA examination in April 2011.  The VA examiner opined that the Veteran's lumbar spine arthritis was less likely than not related to the Veteran's service or service-connected left knee disability.  

The Veteran's private physician, Dr. W.P., opined that the Veteran's service-connected left knee disability caused the Veteran to have an antalgic gait and to favor one leg when walking, which aggravated pre-existing lumbar spine arthritis.  The private medical opinion did not provide baseline severity of the Veteran's lumbar spine disability and any information about how it has been aggravated due to the Veteran's service-connected left knee disability.  

Since the medical opinions of record are conflicting and no indication of the Veteran's baseline arthritis was given, this issue cannot be adjudicated at this time and must be remanded to obtain a more thorough medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should obtain a clarifying opinion from a suitable examiner, regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability has been aggravated by the Veteran's service-connected disabilities.  The examiner should comment on the opinion of W.P., M.D. and medical evidence of record documenting an altered gait (i.e. December 2007 record noting a slight limp, 2010 hospital records noting diagnosis of abnormality of gait and W.P.'s records and opinion noting a limp and altered gait)

If the Veteran's current lumbar spine disability has been aggravated by any of the Veteran's service-connected disabilities, provide an opinion as to the baseline level of severity of the Veteran's lumbar spine disability prior to any such aggravation. 

The term "aggravated" as used above refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability. 

The rationale for all opinions expressed should be provided.  

2. After undertaking any other development deemed to be warranted, the RO should then re-adjudicate the claim of service connection for lumbar spine disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond. The case should then be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


